DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 14-21, 23-25, and 28-30 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-11, 14-21, 23-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 20190082471 in view of Cheng et al (US 20180332520) and further in view of Jung et al  (US 20190313437).
 
As to claim 1 Tsai discloses a method for wireless communications, comprising: receiving a Physical Downlink Control Channel (PDCCH) order (Tsai 802 of Fig.8 ¶0066- 2nd sentence) for a MSG 1 transmission having a first Demodulation Reference Signal (DMRS) that is quasi collocated with a first reference signal (Tsai’471 ¶0032- last sentence- the first down-link reference signal being quasi-colocated with a first Demodulation Reference Signal (DMRS); Tsai ¶0083 2nd  and last sentence- UE selects a first message (e.g., the preamble sequence 752)); 
Tsai however is silent in receiving a corresponding RACH message having a second DMRS that is quasi co-located with a second reference signal, wherein the first reference signal and second reference signal are different- in other words a RACH message (msg2) from a second or target cell, BS.. However in an analogous art Cheng remedies this deficiency: Cheng, Fig. 3A, ¶0089- 1st and 2nd sentences- target base station 308 may send a random access response (e.g., MSG2) to UE…..or quasi co-location (QCL) information may be based on ….RACH resources; 4th sentence- antenna ports of the DM-RS for the random access response are quasi co-located with the SS block or the CSI-RS resource.¶0085- second to last sentence- UE 302 may apply different UL TX beams in different PRACH resource sets). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai with that of Cheng for the purpose of allowing a UE to apply different beams in different PRACH resources (Cheng ¶0105- last sentence). 
Tsai and Chen however are silent where the second reference signal is that of a control resource set (CORESET) associated with a type 1 PDCCH common search space set of a cell associated with the PDCCH order. However in an analogous art Jung remedies his deficiency: (Jung ¶0065- 2nd sentence- UE may identify  whether there is at least one CORESET for at least one type of PDCCH CSS (e.g., 
Type1-PDCCH CSS,) within a bandwidth of the first DL BWP from the received one or more DL BWP configurations). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai and Cheng with that of Jung for the purpose of employing a CORESET and/or search space configuration of BWP configurations (Jung ¶0066-1st sentence).

As to claim 2 the combined teachings of Tsai, Chang and Jung disclose the method of claim 1, wherein the corresponding RACH message includes a PDCCH and a PDSCH of MSG 2 (Cheng ¶0089 ¶0139- 1st sentence).
As to claim 3 the combined teachings of Tsai and Chang disclose the method of claim 1, wherein the first reference signal is transmitted with a first beam and the second reference signal is transmitted with a second beam (Tsai ¶0057- last sentence- The base station 704 may use the transmitter side beam 726-2 to transmit to the UE 702 a PDCCH 742, a PDSCH 744, and associated DMRSs 746..; Cheng ¶0089- 1st sentence- after determining the DL TX beam and UL RX beam, target base station 308 may send a random access response (e.g., MSG2).

As to claim 4 the combined teachings of Tsai, Chang and Jung disclose the method of claim 3, further comprising receiving information regarding the second reference signal from a base station of a communication network (Cheng, Target BS of Fig.3a.)

As to claim 5 the combined teachings of Tsai, Chang and Jung disclose the method of claim 4, further comprising receiving a handover report, wherein information relating to the second reference signal is included in the handover report (Cheng ¶0021- target base station monitors the PRACH ….used for transmitting at least one of an SS block index or a CRI indicated to the UE in the Handover Command..)

As to claim 6 the combined teachings of Tsai, Chang and Jung disclose the method of claim 1, wherein: the PDCCH order is associated with a first cell in the communication network and the corresponding RACH message is associated with a second cell in a communication network (Cheng, Fig. 3A, ¶0089- 1st and 2nd sentences- target base station 308 may send a random access response (e.g., MSG2) to UE…..or quasi co-location (QCL) information may be based on ….RACH resources.).

As to claim 7 the combined teachings of Tsai, Chang and Jung disclose the method of claim 1, wherein the second reference signal is mapped from the first reference signal (Tsai ¶0084- 3rd sentence - the UE assumes that a DMRS included in the request and a DMRS included in the second message are quasi-colocated for receiving the second message.)

As to claim 9 the combined teachings of Tsai, Chang and Jung discloses the method of claim 1, wherein the second reference signal does not depend on the first reference signal (Cheng ¶0105- last sentence- different PRACH resources). 

As to claim 10 the combined teachings of Tsai, Chang and Jung disclose the  method of claim 1, further comprising: receiving the first reference signal using a first spatial domain transmission filter; and transmitting, in response to the PDCCH order, the MSG 1 using a second spatial domain transmission filter, wherein the first spatial domain transmission filter is substantially identical to the second spatial domain transmission filter (Cheng ¶0088- 1st and 2nd sentence- monitor the beam-related PRACH and/or RACH resources using the same spatial domain filter….. After receiving the random access preamble (e.g., MSG1),)

As to claim 11 the combined teachings of Tsai, Chang and Jung disclose the method of claim 10, wherein the MSG 1 is a PRACH preamble associated with the PDCCH order  (Cheng ¶0088- 1st and 2nd sentence- monitor the beam-related PRACH and/or RACH resources using the same spatial domain filter….. After receiving the random access preamble (e.g., MSG1), ¶0066- 2nd sentence)

As to claim 14 the combined teachings of Tsai, Chang and Jung disclose the method of claim 2, wherein the PDCCH and the PDSCH of the MSG 2 are scheduled with a Random Access Radio Network Temporary Identifier (RA-RNTI) (Tsai ¶0067- 2nd sentence; Tsai ¶0069- 3rd sentence- the base station 704 can alternatively use an RA-RNTI.).

As to claim 15 Tsai discloses a user equipment (UE) (Tsai Fig.10), comprising: one or more processors; a transceiver; and a memory in communication with the transceiver and the one or more (Tsai ¶0089), cause the one or more processors to: receive a Physical Downlink Control Channel (PDCCH) order(Tsai 802 of Fig.8 ¶0066- 2nd sentence) for a MSG 1 transmission having a first Demodulation Reference Signal (DMRS) that is quasi co-located with a first reference signal (Tsai ¶0032- last sentence- the first down-link reference signal being quasi-colocated with a first Demodulation Reference Signal (DMRS); Tsai ¶0083 2nd  and last sentence- UE selects a first message (e.g., the preamble sequence 752)); 
Tsai however is silent in receiving a corresponding RACH message having a second DMRS that is quasi co-located with a second reference signal, wherein the first reference signal and second reference signal are different- in other words a RACH message (msg2) from a second or target cell, BS.. However in an analogous art Cheng remedies this deficiency: Cheng, Fig. 3A, ¶0089- 1st and 2nd sentences- target base station 308 may send a random access response (e.g., MSG2) to UE…..or quasi co-location (QCL) information may be based on ….RACH resources; 4th sentence- antenna ports of the DM-RS for the random access response are quasi co-located with the SS block or the CSI-RS resource.¶0085- second to last sentence- UE 302 may apply different UL TX beams in different PRACH resource sets). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai with that of Cheng for the purpose of allowing a UE to apply different beams in different PRACH resources (Cheng ¶0105- last sentence). 
Tsai and Chen however are silent where the second reference signal is that of a control resource set (CORESET) associated with a type 1 PDCCH common search space set of a cell associated with the PDCCH order. However in an analogous art Jung remedies his deficiency: (Jung ¶0065- 2nd sentence- UE may identify  whether there is at least one CORESET for at least one type of PDCCH CSS (e.g., 
Type1-PDCCH CSS,) within a bandwidth of the first DL BWP from the received one or more DL BWP configurations). Therefore it would have been obvious to one of ordinary skills in the art before the (Jung ¶0066-1st sentence).

As to claim 16 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 15, wherein the corresponding RACH message includes one or more of a PDCCH and a PDSCH of MSG 2(Cheng ¶0089 ¶0139- 1st sentence).

As to claim 17 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 15, wherein the first reference signal is transmitted with a first beam and the second reference signal is transmitted with a second beam (Tsai ¶0057- last sentence- The base station 704 may use the transmitter side beam 726-2 to transmit to the UE 702 a PDCCH 742, a PDSCH 744, and associated DMRSs 746..; Cheng ¶0089- 1st sentence- after determining the DL TX beam and UL RX beam, target base station 308 may send a random access response (e.g., MSG2).

As to claim 18 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 17, further comprises instructions that, when executed by the one or more processors, cause the one or more processors to receive information regarding the second reference signal from a base station of a communication network(Cheng, Target BS of Fig.3a.).

As to claim 19 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 18, further comprises instructions that, when executed by the one or more processors, cause the one or more processors to receive a handover report, wherein information relating to the second reference Cheng ¶0021- target base station monitors the PRACH ….used for transmitting at least one of an SS block index or a CRI indicated to the UE in the Handover Command..)

As to claim 20 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 15, wherein: the PDCCH order is associated with a first cell in the communication network and the corresponding RACH message is associated with a second cell in a communication network (Cheng, Fig. 3A, ¶0089- 1st and 2nd sentences- target base station 308 may send a random access response (e.g., MSG2) to UE…..or quasi co-location (QCL) information may be based on ….RACH resources.)..

As to claim 21 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 15, wherein the second reference signal is mapped from the first reference signal. (Tsai ¶0084- 3rd sentence - the UE assumes that a DMRS included in the request and a DMRS included in the second message are quasi-colocated for receiving the second message.).

As to claim 23 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 15, wherein the second reference signal does not depend on the first reference signal. (Cheng ¶0105- last sentence- different PRACH resources).

As to claim 24 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 15, further comprises instructions that, when executed by the one or more processors, cause the one or more processors to: receive the first reference signal using a first spatial domain transmission filter; and transmit, in response to the PDCCH order, the MSG 1 using a second spatial domain transmission filter, wherein the first spatial domain transmission filter is substantially identical to the second spatial domain transmission filter (Cheng ¶0088- 1st and 2nd sentence- monitor the beam-related PRACH and/or RACH resources using the same spatial domain filter….. After receiving the random access preamble (e.g., MSG1),)

As to claim 25 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 24, wherein the MSG 1 is a PRACH preamble associated with the PDCCH order (Cheng ¶0088- 1st and 2nd sentence- monitor the beam-related PRACH and/or RACH resources using the same spatial domain filter….. After receiving the random access preamble (e.g., MSG1), ¶0066- 2nd sentence).

As to claim 28 the combined teachings of Tsai, Cheng and Jung disclose the UE of claim 16, wherein the PDCCH and the PDSCH of the MSG 2 are scheduled with a Random Access Radio Network Temporary Identifier (RA-RNTI) (Tsai ¶0067- 2nd sentence; Tsai ¶0069- 3rd sentence- the base station 704 can alternatively use an RA-RNTI.).

As to claim 29 Tsai discloses a non-transitory computer-readable medium having instructions stored therein that, when executed by one or more processors(Tsai ¶0089) , cause the one or more processors to :receive a Physical Downlink Control Channel (PDCCH) order(Tsai 802 of Fig.8 ¶0066- 2nd sentence)  for a MSG 1 transmission having a first Demodulation Reference Signal (DMRS) that is quasi colocated with a first reference signal(Tsai ¶0032- last sentence- the first down-link reference signal being quasi-colocated with a first Demodulation Reference Signal (DMRS); Tsai ¶0083 2nd  and last sentence- UE selects a first message (e.g., the preamble sequence 752)); Tsai however is silent in receiving a corresponding RACH message having a second DMRS that is quasi co-located with a second reference signal, wherein the first reference signal and second reference signal are different- in other words a RACH message (msg2) from a second or target cell, BS.. However in an analogous art Cheng remedies this deficiency: Cheng, Fig. 3A, ¶0089- 1st and 2nd sentences- target base station 308 may send a random access response (e.g., MSG2) to UE…..or quasi co-location (QCL) information may be based on ….RACH resources; 4th sentence- antenna ports of the DM-RS for the random access response are quasi co-located with the SS block or the CSI-RS resource.¶0085- second to last sentence- UE 302 may apply different UL TX beams in different PRACH resource sets). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai with that of Cheng for the purpose of allowing a UE to apply different beams in different PRACH resources (Cheng ¶0105- last sentence). 
Tsai and Chen however are silent where the second reference signal is that of a control resource set (CORESET) associated with a type 1 PDCCH common search space set of a cell associated with the PDCCH order. However in an analogous art Jung remedies his deficiency: (Jung ¶0065- 2nd sentence- UE may identify  whether there is at least one CORESET for at least one type of PDCCH CSS (e.g., 
Type1-PDCCH CSS,) within a bandwidth of the first DL BWP from the received one or more DL BWP configurations). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai and Cheng with that of Jung for the purpose of employing a CORESET and/or search space configuration of BWP configurations (Jung ¶0066-1st sentence).

 As to claim 30 Tsai discloses an apparatus for wireless communication(Tsai Fig.10 or 11)s, comprising: means for receiving a Physical Downlink Control Channel (PDCCH) order (Tsai 802 of Fig.8 ¶0066- 2nd sentence)   for a MSG 1 transmission having a first Demodulation Reference Signal (DMRS) that is quasi co-located with a first reference signal (Tsai ¶0032- last sentence- the first down-link reference signal being quasi-colocated with a first Demodulation Reference Signal (DMRS); Tsai ¶0083 2nd  and last sentence- UE selects a first message (e.g., the preamble sequence 752));; 
Cheng, Fig. 3A, ¶0089- 1st and 2nd sentences- target base station 308 may send a random access response (e.g., MSG2) to UE…..or quasi co-location (QCL) information may be based on ….RACH resources; 4th sentence- antenna ports of the DM-RS for the random access response are quasi co-located with the SS block or the CSI-RS resource.¶0085- second to last sentence- UE 302 may apply different UL TX beams in different PRACH resource sets). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai with that of Cheng for the purpose of allowing a UE to apply different beams in different PRACH resources (Cheng ¶0105- last sentence). 
Tsai and Chen however are silent where the second reference signal is that of a control resource set (CORESET) associated with a type 1 PDCCH common search space set of a cell associated with the PDCCH order. However in an analogous art Jung remedies his deficiency: (Jung ¶0065- 2nd sentence- UE may identify  whether there is at least one CORESET for at least one type of PDCCH CSS (e.g., 
Type1-PDCCH CSS,) within a bandwidth of the first DL BWP from the received one or more DL BWP configurations). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai and Cheng with that of Jung for the purpose of employing a CORESET and/or search space configuration of BWP configurations (Jung ¶0066-1st sentence).


Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cheng in view of Jung and further in view of SHI et al (US 20200127876)

As to claim 8 the combined teachings of Tsai, Chang and Jung disclose the method of claim 1, however silent wherein the second reference signal is a subset of a second group of reference signals, and the first reference signal is a subset of a first group of reference signals, and network provides a mapping from the first group to the second group. However in an analogous art SHI remedies this deficiency: SHI ¶0058- 2nd to last sentence-the network device may further map the group 1 to the downlink reference signal 1 and map the group 2 to the downlink reference signal 2, and the network device may notify such a mapping relationship to the terminal device.  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai, Cheng and Jung with that of SHI for the purpose of a network configuring a mapping relationship (SHI ¶0058- 1st sentence).   

As to claim 22 the combined teachings of Tsai, Chang and Jung disclose the UE of claim 15, however silent wherein the second reference signal is a subset of a second group of reference signals, and the first reference signal is a subset of a first group of reference signals, and network provides a mapping from the first group to the second group. However in an analogous art SHI remedies this deficiency: SHI ¶0058- 2nd to last sentence-the network device may further map the group 1 to the downlink reference signal 1 and map the group 2 to the downlink reference signal 2, and the network device may notify such a mapping relationship to the terminal device.  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tsai and Cheng with that of SHI for the purpose of a network configuring a mapping relationship (SHI ¶0058- 1st sentence).   

s 12, 13, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cheng in view of Jung and further in view of TSAI (US 20190313445) herein after Tsai’445.

As to claim 12 the combined teachings of Tsai, Chang and Jung disclose the method of claim 1, further comprising: receiving the second reference signal using a first spatial domain transmission filter (Cheng ¶0088- 1st and 2nd sentence); using a second spatial domain transmission filter, wherein the first spatial domain transmission filter is substantially identical to the second spatial domain transmission filter (Cheng¶0089- 2nd sentence).
Tsai, Cheng and Jung however are silent in response to the PDCCH order, transmitting a third DMRS of a MSG 3 using the second filter. However in an analogous art Tsai’445 remedies this deficiency (Tsai’445, 822 (Message 3) of Fig.8 ¶0069- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tsai, Cheng and Jung with that of Tsai’445 for the purpose of including device identity(Tsai’445- 2nd sentence). 

As to claim 13 the combined teachings of Tsai, Cheng, Jung and Tsai’445 disclose the method of claim 12, wherein the MSG 3 is PUSCH that is a scheduled random access response UL grant (Tsai’445 ¶0069 1st sentence- using the UL-SCH resources assigned in the random access response in the procedure 814.)  

As to claim 26 the combined teachings of Tsai, Chang and Jung disclose the UE of claim 15, further comprises instructions that, when executed by the one or more processors, cause the one or more processors to: receive the second reference signal using a first spatial domain transmission filter (Cheng ¶0088- 1st and 2nd sentence); using a second spatial domain transmission filter, (Cheng¶0089- 2nd sentence).
Tsai, Cheng and Jung however are silent in response to the PDCCH order, transmitting a third DMRS of a MSG 3 using the second filter. However in an analogous art Tsai’445 remedies this deficiency (Tsai’445, 822 (Message 3) of Fig.8 ¶0069- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tsai, Cheng and Jung with that of Tsai’445 for the purpose of including device identity(Tsai’445- 2nd sentence). 

As to claim 27 the combined teachings of Tsai, Chang, Jung and Tsai’445 disclose the UE of claim 26, wherein the MSG 3 is PUSCH that is a scheduled random access response UL grant (Tsai’445 ¶0069 1st sentence- using the UL-SCH resources assigned in the random access response in the procedure 814).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462